                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:13-CR-239-H


UNITED STATES OF AMERICA,              )
                                       )
                                       )
                                       )
       v.                              )
                                       )
                                                        ORDER
                                       )
DWIGHT EDWARD CARTER,                  )
                                       )
       Defendant.                      )
                                       )



      This matter is before the court on defendant’s letter, which

this court construes as a motion seeking release from imprisonment

due to the COVID-19 pandemic.         The court acknowledges the fear and

anxiety being experienced by the general public, and in particular,

by   those   confined   to   prison   during   this   pandemic.    However,

defendant has shown no legal basis for altering the final judgment

in his case.    Therefore, the motion for release is DENIED.

            23rd day of April 2020.
      This ____




                              __________________________________
                              Malcolm J. Howard
                              Senior United States District Judge

At Greenville, NC
#26




        Case 5:13-cr-00239-H Document 104 Filed 04/23/20 Page 1 of 1
